                                                                            I k I




                                                          .           f;-' 2- 1*3
               IN THE UNITED STATES DISTRICT COURT FOR
                     THE SOUTHERN DISTRICT OF GEORGIA .!
                              SAVANNAH DIVISION               ■


 CAGER A. MALEEAH,

       Plaintiff,

 V.                                                CASE NO. CV418-096


 DR. BROWN, P.A. DARCY, NURSE
 TYLER, NURSE ANDERSON, NURSE
 TERRY, MS. RIVERS, and NURSE
 GREEN,

       Defendants.




                                    ORDER


      Before   the    Court   is    the    Magistrate   Judge's   Report       and

Recommendation, to which no objections have been filed. (Doc. 70.)

In the report and recommendation, the Magistrate Judge concluded

that Plaintiff has failed to properly state a First Amendment claim

against Defendant Rivers. (Id.) After recommending dismissal of

that claim, the Magistrate Judge instructed Plaintiff that he would

have 30 days from the date of the report and recommendation to

file an amended complaint "to set forth additional allegations

contending that, by ignoring and burying his grievances. Rivers

has actively participated in the denial of adequate medical care

so as to offend the Eighth Amendment." (Id. at 4.) After careful

consideration, the report and recommendation is ADOPTED as the

Court's   opinion     in   this    case.   Accordingly,   Defendant     Rivers'
